El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
La controversia principal hoy ante nuestra considera-ción es relativamente sencilla de exponer: al revocársele los beneficios de una sentencia suspendida a una persona —concedida dicha probatoria bajo las disposiciones de la Ley Núm. 259 de 3 de abril de 1946 (34 L.P.R.A. sees. 1026-1029)— debido a la comisión y convicción de “nuevos” delitos, ¿viene el juez obligado a disponer que el “proban-do”, nuevamente convicto, extinga en prisión todo el tér-mino de la sentencia que originalmente le fuera impuesta y suspendida, o, por el contrario, tiene discreción dicho ma-gistrado para ordenar que se le “abone” a dicho término el “tiempo cumplido” en probatoria? Veamos.
HH
Samuel Valentín Burgos, luego de ser convicto del delito de robo, y por varias infracciones a la Ley de Armas de Puerto Rico, fue sentenciado en 1983 a cumplir “en proba-toria” unas sentencias —que totalizaron el término de quince (15) años— por la Sala de Carolina del Tribunal *248Superior de Puerto Rico.(1) Vigente el período probatorio antes mencionado, Valentín Burgos fue acusado, y con-victo, ante el mismo tribunal de “nuevos” delitos, similares a los originalmente por él cometidos. Por estos “nuevos” delitos, Valentín Burgos fue sentenciado a ocho (8) años de prisión, a ser cumplidos los mismos en forma consecutiva con las sentencias originales de quince (15) años de pri-sión; siéndole, naturalmente, revocada la “probatoria” que disfrutaba mediante resolución a esos efectos de fecha 16 de mayo de 1986.(2)
Transcurrido un período de tres (3) años, Valentín Bur-gos acudió ante el tribunal de instancia —por derecho pro-pio— en solicitud dé que dicho foro dispusiera que se le “abonara”, a las sentencias originales de quince (15) años, el período de tiempo que él estuvo en probatoria. Luego de la celebracióñ de una vista, y cambiando su posición original, el tribunal de instancia dispuso que se le debía acre-ditar “al señor convicto todo el tiempo que cumplió en pro-batoria al momento de revocarse la misma”. Petición de certiorari, pág. 3. Conforme surge de la “minuta” que re-coge los procedimientos acaecidos en dicho día ante el tribunal de instancia,(3) dicho dictamen estuvo predicado en el hecho de que la “intención del Tribunal, siempre, fue la de convalidar el tiempo cumplido en probatoria” por Valen-tín Burgos. (Enfasis suplido.) Exhibit I, pág. 1. Merece que se enfatice el hecho de que el magistrado que así resolvió —Hon. Angel D. Martínez Del Valle, Juez— fue el mismo que sentenció, por segunda ocasión, a Valentín Burgos en el 1986, y quien le revocó la probatoria a ésté.
Inconforme, el Procurador General de Puerto Rico acu-dió —vía certiorari— ante este Tribunal en revisión de la referida determinación, imputándole al foro de instancia *249haber errado al así decidir.(4) Mediante Resolución mayori-taria, de fecha 14 de diciembre de 1990, este Tribunal de-negó el recurso radicado por el Procurador General de Puerto Rico.(5) Radicada por éste una moción de reconside-ración, y a los fines de evaluar la misma, mediante Reso-lución de fecha 25 de enero de 1991 le concedimos término a la Sociedad para Asistencia Legal, abogada del recurrido Valentín Burgos, “para que se [expresara] sobre la misma”. Dicha parte compareció en cumplimiento de la mencionada orden. Resolvemos.
HH I — I
Sostiene el Procurador General, como principal argu-mento, que cuando a un convicto de delito le es concedido el beneficio de la “probatoria” que provee la Ley Núm. 259, ante, conocida como la Ley de Sentencia Suspendida, éste no tiene derecho, al serle revocado dicho privilegio, a que se le “abone” a la sentencia que tendrá que cumplir el tér-mino de tiempo que estuvo en probatoria; ello, conforme expone el Procurador, por la sencilla razón de que la citada Ley Núm. 259 no provee para ello. Aduce, en adición, el Procurador General que las disposiciones de ley que sí per-miten que el tribunal conceda dicho “abono”, son disposi-ciones —producto las mismas de la Ley Núm. 19 de 12 de mayo de 1914 (34 L.P.R.A. secs. 1030-1031)— únicamente aplicables a la situación de convicción, por delito menos grave, de personas menores de dieciséis (16) años o perso-nas mayores de sesenta (60) años.
Por otro lado, sostiene el Procurador —como argumento *250adicional en solicitud de la revocación de la actuación del foro de instancia— que en el presente caso el tribunal de instancia erró por cuanto su actuación equivale, o consti-tuyó, una “rebaja de sentencia”, para lo cual no tenía au-toridad bajo las disposiciones de la Regla 185 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II.
pH HH h*H
Al Procurador General, no hay duda, le asiste la razón en su planteamiento de que las sees. 1030-1031 del Título 34 de las Leyes de Puerto Rico Anotadas —disposiciones que, de manera específica y expresa, establecen que la persona a quien se le revoque una probatoria “deberá cumplir toda la sentencia o la parte de ella que no haya aún cumplido” (34 L.P.R.A: sec. 1031)— corresponden, o se refieren, a la situación específica de personas menores de dieciséis (16) años o mayores de sesenta (60) años de edad que hayan sido convictas de delitos menos graves;(6) disposiciones legales que entraron en vigor mediante la aprobación de la Ley Núm. 19, ante.
¿Significa ello que cuando a una persona le es concedido por un tribunal el beneficio de una sentencia suspendida, *251al amparo de la Ley de Sentencia Suspendida,(7) el tribunal, al revocar la probatoria por razón de convicción de nuevo delito, no tiene facultad o discreción para ordenar que se le acredite a ésta el término de tiempo que el con-victo “cumplió” en probatoria? Distinto al Procurador General, somos del criterio que el tribunal sí tiene esa facultad o discreción. Veamos por qué.
La disposición legal pertinente, correspondiente a la Ley de Sentencia Suspendida, lo es el Art. 4 de la antes citada Ley Núm. 259, 34 L.P.R.A. see. 1029.

Sec. 1029. Revocación de la libertad a prueba; informes sobre conducta

El tribunal sentenciador podrá en cualquier momento en que a su juicio la libertad a prueba de una persona fuere incompatible con la debida seguridad de la comunidad o con el propósito, de rehabilitación del delincuente, revocar dicha libertad y orde-nar la reclusión de la persona por el período de tiempo completo señalado en la sentencia cuya ejecución suspendió para ordenar la libertad a prueba, sin abonarle a dicha persona el período de tiempo que estuvo en libertad a prueba. El tribunal sentencia-dor podrá en cualquier momento solicitar de la Administración de Corrección un informe periódico de la conducta de la persona puesta a prueba. (Énfasis suplido.)
Aceptamos que, de primera instancia, dicha disposición legal parece disponer que al revocarse la probatoria el tribunal no puede abonarle al convicto el período de tiempo que éste estuvo en probatoria. Ahora bien, y como conse-cuencia de la máxima a los efectos de que “el que puede lo más, puede lo menos”, otra posible interpretación— pro-ducto de la utilización del término “podrá”— de dicha dis-posición legal es que el tribunal podrá o no hacerlo a su discreción.
¿Por . qué nos inclinamos a favorecer esta segunda posible interpretación del estatuto? La contestación la hallamos en nuestra jurisprudencia. En primer lugar, *252este Tribunal reiteradamente ha expresado que las leyes, con propósitos remediales, deben ser interpretadas liberal-mente, y en específico, ha resuelto que los estatutos de na-turaleza penal deben ser interpretados restrictivamente, en cuanto afecten al acusado, y liberalmente en cuanto a lo que lo favorece, siempre que ello lo permita el lenguaje de la ley. Pueblo v. Rodríguez Jiménez, 128 D.P.R. 114 (1991); Pueblo v. Arandes de Celis, 120 D.P.R. 530, 538 (1988). Por otro lado, y en cuanto a la interpretación de leyes distintas, sobre la misma materia, hemos resuelto que éstas deben ser interpretadas de manera integral, teniendo presente que todas forman parte de un “todo”, coherente y armonioso. J.R.T. v. A.E.E., 133 D.P.R. 1 (1993).
En específico, en cuanto a la situación en que una ley rehabilitadora puede ser objeto de una de dos acepciones, este Tribunal -en Martínez Reyes v. Tribunal Superior, 104 D.P.R. 407, 410-411 (1975)— ha expresado que:
No se viola la regla de construcción estricta dándole al lenguaje del estatuto su significado pleno, la más amplia de dos acepcio-nes, como prefiriendo la noción o sentido popular al angosto tecnicismo. United States v. Hartwell, 6 Wall. 385, 18 L.Ed. 830. La ambigüedad respecto al ámbito de los estatutos penales debe resolverse en favor del acusado. Rewis v. United States, 401 U.S. 808; 28 L.Ed.2d 493; United States v. Bass, 404 U.S. 336; 30 L.Ed.2d 488. Las leyes remediales deben interpretarse con liberalidad y amplitud para lograr sus propósitos. Peyton v. Rowe, 391 U.S. 54, 65 (1968); 20 L.Ed.2d 426.
Por otro lado, resulta procedente y pertinente recordar las expresiones de este Tribunal en Pueblo v. Vega Pérez, 125 D.P.R. 188, 201 (1990),(8) a los efectos de que
... de una lectura integral de las disposiciones de la Ley de Sentencias Suspendidas se desprende, con meridiana claridad, que la discreción es parte o eje vital del esquema teórico de la misma. La razón es sencilla: para lograr los objetivos de este sistema resulta indispensable que los jueces de instancia ten-*253gan una gran flexibilidad, o discreción, en la administración de la misma. El logro del objetivo de la rehabilitación del convicto que persigue este sistema depende en gran medida de la facul-tad del juez de poder individualizar cada caso, imponiendo las condiciones pertinentes y. necesarias que en su opinión la situa-ción particular ante su consideración requiere y amerita. (Én-fasis en el original.)
Pero hay más. Para llegar a la conclusión de que un tribunal tiene facultad, o discreción, para —al revocar una probatoria concedida bajo la citada Ley Núm. 259— orde-nar que se le acredite a la persona el término de tiempo que éste cumplió en probatoria, no tenemos que descansar exclusivamente en principios de interpretación estatutaria. Este Tribunal así, específicamente, lo ha resuelto.
En Martínez Torres v. Amaro Pérez, 116 D.P.R. 717, 721-722 (1985), este Tribunal, por voz del Juez Asociado Señor Negrón García y equiparando las disposiciones de la Ley Núm. 259, ante, con las de la Ley Núm. 19, ante, expresó, en lo pertinente que:
Por mandato de ley, el esquema de justicia criminal vigente provee un mecanismo de libertad a prueba a ser administrado por nuestros tribunales, conocido como sentencia suspendida, libertad a prueba o probatoria. 34 L.P.R.A. see. 1026 et seq. El mismo establece bajo qué delitos y requisitos un tribunal puede conceder este beneficio. 34 L.P.R.A. see. 1027. En síntesis, el convicto beneficiado cumple su sentencia en libertad sin ser ingresado en una institución penal, sujeto a las condiciones que imponga el tribunal y a su custodia legal hasta la expiración del período fijado en su sentencia. 34 L.P.R.A. sees. 1027 y 1031. Pueblo v. Román Santiago, 109 D.P.R. 485, 490 (1980). El tribunal sentenciador puede revocar la libertad que disfruta el convicto en cualquier momento, si “fuere .incompatible con la debida seguridad de la comunidad o con el propósito de rehabilitación”. 34 L.P.R.A. see. 1029. La convicción posterior por un nuevo delito implica “pérdida automática” de los benefi-cios de la sentencia suspendida. 34 L.P.R.A. see. 1031. Al revo-car, el tribunal sentenciador puede ordenar la reclusión del pro-bando por el tiempo completo original de la^ sentencia o su remanente. 34 L.P.R.A. sees. 1029 y 1031. (Énfasis suplido.) Martínez Torres v. Amaro Pérez, ante, págs. 721-722.
*254Como podemos notar, el Tribunal, en el citado caso de Martínez Reyes v. Tribunal Superior, ante, claramente equiparó e interpretó en conjunto —y como un “todo”, cohe-rente y armonioso— las disposiciones de las Leyes Núms. 19 y 259 y determinó que el tribunal de instancia, al revo-car una probatoria, puede ordenar que la persona cumpla con el término total de la sentencia originalmente im-puesta en probatoria, como también puede ordenar, en su discreción, que se le abone a éste el tiempo que “cumplió” en probatoria; interpretación que, por entender correcta y procedente en derecho, hoy ratificamos.
Lo expuesto, naturalmente, dispone del primer señala-miento del Procurador General de Puerto Rico. Examine-mos el segundo de ellos.
H-I HH I — I
Aduce, en adición, el Procurador General que la actua-ción del foro de instancia —al ordenar el abono o crédito antes mencionado— violenta las disposiciones de la Regla 185 de Procedimiento Criminal, ante, la cual establece que:
(a) Sentencia ilegal; redacción de la sentencia. El'tribunal sentenciador podrá corregir una sentencia ilegal en cualquier momento. Asimismo podrá, por causa justificada y en bien de la justicia, rebajar una sentencia dentro de los noventa (90) días de haber sido dictada, siempre que la misma no estuviere pen-diente en apelación, o dentro de los sesenta (60) días después de haberse recibido el mandato confirmando la sentencia o deses-timando la apelación de haberse recibido una orden denegando una solicitud de certiorari.
(b) Errores de forma. Errores de forma en las sentencias, órde-nes u otros documentos de los autos, y errores en el expediente que surjan por inadvertencia u omisión podrán corregirse por el tribunal en cualquier momento, y luego de notificarse a las par-tes, si el tribunal estimare necesaria dicha notificación.
No tiene razón. El planteamiento erróneo del Procura-dor General se debe a que éste considera que es de aplica-ción a la situación la transcrita Regla 185, lo cual es *255incorrecto. El tribunal de instancia, al ordenar que se le “abonara” al recurrido el tiempo que éste estuvo en proba-toria, no estaba ni “corrigiendo” ni “rebajando” las senten-cias de quince (15) años que le habían sido impuestas en el año 1983 al recurrido Valentín Burgos. Si ello así fuera, le asistiría la razón al Procurador; ello debido al hecho de que dicho foro no tenía jurisdicción para así hacerlo bajo las disposiciones de la citada Regla 185.
Lo que sí hizo el tribunal de instancia, al ordenar el “abono” mencionado, fue reconsiderar la resolución me-diante la cual dicho foro le revocó la probatoria al recu-rrido en el 1986. Nos enfrentamos, en consecuencia, a una actuación judicial en relación con la cual se solicita recon-sideración tres (3) años más tarde. Esto es, hay que resolver si procede, en esta situación, la aplicación o no de la doc-trina de “incuria” a la actuación del recurrido solicitando la reconsideración de la resolución revocatoria de la proba-toria; solicitud de reconsideración para la cual las vigentes Reglas de Procedimiento Criminal no establecen término alguno.
Como es sabido, la defensa de incuria se ha definido por este Tribunal “como dejadez o negligencia en el reclamo de un derecho, la cual en conjunto con el transcurso del tiempo y otras circunstancias que causan perjuicio a la parte adversa, opera como un impedimento en una corte de equidad”. Aponte v. Srio. de Hacienda, E.L.A., 125 D.P.R. 610, 618 (1990). Esta doctrina de incuria o laches se basa en una doctrina de equidad del common law angloamericano. Serrano v. Talavera, 65 D.P.R. 438, 441 (1945).
La referida doctrina es de aplicación cuando no existe, como en el presente caso, término reglamentario o en ley para realizar determinada acción. En ausencia de término alguno, se ha aplicado el criterio de “término razonable”. Buena Vista Dairy, Inc. v. J.R.T., 94 D.P.R. 624 (1967); Piovanetti Doumont v. Martínez, 99 D.P.R. 663 *256(1971); Saavedra v. Central Coloso, Inc., 85 D.P.R. 421 (1962). En Torres Arzola v. Policía de P.R., 117 D.P.R. 204, 209 (1986) —citando a Pueblo v. Tribunal Superior, 81 D.P.R. 904, 912 (1960)— este Foro resumió la doctrina de incuria haciendo énfasis en los elementos necesarios y los efectos de la misma. Sobre el particular expresamos:
... Claro está, no basta el transcurso de un tiempo determi-nado para que exista lo que se denomina técnicamente incuria o laches. Es imprescindible que la conducta negligente del pe-ticionario, al no promover con prontitud y diligencia la expedi-ción del auto, haya causado una demora innecesaria e indebida que de hecho perjudica a las demás personas interesadas. Ad-viértase que la teoría de laches envuelve dos elementos: (1) la dilación injustificada en la presentación del recurso; y (2) el perjuicio que ello pueda ocasionar a otras personas, según las circunstancias. Además, hay que considerar el efecto que ten-dría la concesión o la denegación del auto sobre los intereses privados y sociales en presencia. Cuando la demora no perju-dica a nadie o el perjuicio causado es leve, si se le compara con el daño que sufriría el peticionario o el público en caso de no librarse el auto, el lapso de tiempo transcurrido tiene que ser grande para que exista la incuria equitativa. En cambio, aun-que la dilación sea relativamente corta, si resulta en detri-mento para el interés público o los derechos individuales del acusado, procede denegar el auto a base de la doctrina de laches. Sobre todo\_,1 es preciso tener en cuenta los méritos y demás circunstancias del caso específico, ya que la doctrina de incuria sigue vinculada a la idea fundamental de la equidad: se acude a la “razón” y a la “conciencia”para encontrar soluciones justas, apartándose del rigorismo intransigente de los términos fcitales. Pueblo v. Tribunal Superior, 81 D.P.R. 904, 912 (1960). (Énfasis suplido y en el original.) Torres Arzola v. Policía de P.R., ante, pág. 209.
Dicha norma fue reiterada en Srio. D.A.C.O. v. Junta de Condómines C. Martí, 121 D.P.R. 807, 822 (1988), donde expresamos que “[hjemos señalado anteriormente que ésta [doctrina de incuria] ‘no opera como un simple término prescriptivo en que el mero transcurso del tiempo es suficiente para impedir el ejercicio de la causa de acción. Su aplicación requiere, además, del transcurso del tiempo, que se haya ocasionado un perjuicio al demandado o que se *257le haya puesto en desventaja por razón del tiempo transcu-rrido’ (Énfasis suplido.) Véanse, en adición: Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 417 (1982); J.R.T. v. Martex Const. Co., Inc., 103 D.P.R. 135, 142 (1974); Pueblo v. Tribl. Superior, ante, pág. 915; Alonso v. Tribl. Examinador de Médicos, 74 D.P.R. 158, 165 (1952); Jiménez v. Junta de Retiro, 61 D.P.R. 171, 180 (1942).
Recientemente, este Tribunal resolvió en Rivera v. Depto. de Servicios Sociales, 132 D.P.R. 240, 247 (1992), que, en adición al transcurso del tiempo, se deben tomar en cuenta otras circunstancias, “tales como la justificación, si alguna, de la demora incurrida, el perjuicio que ésta aca-rrea y el efecto sobre intereses privados o públicos involucrados”. En dicho caso, y a pesar de que la parte demandante dejó transcurrir el término de año y medio para revisar una determinación administrativa, resolvi-mos que ésta no había incurrido en incuria.
No hay duda que el recurrido Valentín Burgos dejó transcurrir, en el presente caso, el término de tres (3) años para solicitar la reconsideración de la resolución que le re-vocó su probatoria; término que es uno relativamente largo. Ahora bien, conforme lo resuelto en Rivera v. Depto. de Servicios Sociales, ante, pág. 247, debemos examinar las “circunstancias” que rodean este caso que hacen, o no, meritorio el mismo, tales como “la justificación, si alguna, de la demora incurrida, el perjuicio que ésta acarrea y el efecto sobre intereses privados o públicos involucrados”. En otras palabras, ¿qué “perjuicio” sufre la “otra parte”, o en que “desventaja” se le ha puesto por razón del tiempo transcurrido? Torres Arzola v. Policía de P.R., ante; Pueblo v. Tribunal Superior, ante; Srio. D.A.C.O. v. Junta de Condómines C. Martí, ante.
En primer lugar, se trata de un convicto indigente a quien persona alguna le advirtió sobre la posibilidad de que el tribunal pudiera —en cumplimiento de lo expresado y resuelto en Martínez Torres v. Amaro Pérez, ante— orde-*258nar que se le “abonara” el tiempo cumplido en probatoria al ésta serle revocada. Nótese que el convicto, al comparecer tres (3) años más tarde en solicitud de dicho “abono”, com-parece por derecho propio. Se trata en fin, de una persona —desconocedora de las leyes de nuestro ordenamiento y de la jurisprudencia interpretativa de las mismas— a quien no se le advirtió de la posibilidad de un remedio al que podía tener derecho. Creemos que hay justificación, de su parte, para la demora.
Por otro lado, no creemos que en el presente caso la “posición legal” del Estado pueda haberse “perjudicado” mucho, por el transcurso del término de tres (3) años. De hecho, el Procurador General —en su recurso— no aduce “perjuicio o desventaja” alguna debido a ello. Esto es, el Estado no nos ha puesto en condiciones —desde ese punto de vista ni de cualquier otro— de intervenir con, y revocar, la determinación del magistrado de instancia; el cual, des-pués de todo, está en mejores condiciones que nosotros para evaluar la situación particular y quien, específica-mente, hizo constar que conceder el “abono”, siempre, ha-bía sido su intención.
Es cierto que el Estado, y la ciudadanía puertorriqueña, tienen la expectativa y el “derecho” de que las personas que cometen delitos contra la sociedad paguen por sus actos criminosos. No nos debemos olvidar, sin embargo, del he-cho de que nuestro ordenamiento no sólo tiene el propósito de que los convictos de delitos paguen por sus crímenes, sino que persigue la rehabilitación del delincuente. Con ese propósito en mente fue que el juez de instancia, obvia-mente, actuó. El Estado no nos ha puesto en condiciones de intervenir con la discreción, a esos efectos, ejercitada en el presente asunto por dicho magistrado.
Por los fundamentos antes expresados, se expide el auto de “certiorari” radicado y se dictará sentencia confirmato-ria de la resolución recurrida.
*259El Juez Asociado Señor Negrón García concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Fus-ter Berlingeri disintió sin opinión escrita.

 Hon. Ángel Francisco Rossy, Juez.


 Hon. Ángel D. Martínez del Valle, Juez.


 Minuta correspondiente al 13 de septiembre de 1990.


 Señalamiento de error:
“Erró el Honorable Tribunal de Instancia al rebajar la sentencia del acusado-recurrido mediante el abono del período de tiempo que éste estuvo en libertad a prueba.” Petición de certiorari, pág. 3.


 En la Resolución emitida se hizo constar que el entonces Juez Asociado Señor Andréu García “expediría”. El entonces Juez Presidente, Señor Pons Núñez, “no intervino”.


 Las referidas disposiciones legales establecen, en lo pertinente, que:

“See. 1030. Sentencia suspendida en causas por delitos menos graves cuando el acusado es menor de 16 ó mayor de 60 años

“Los jueces, en el momento de dictar sentencia, podrán suspender, la ejecución de aquellas sentencias que impusieren en causas de delito menos grave cuando el acusado sea menor de dieciséis (16) años o mayor de sesenta (60), siempre que el acusado no haya sido anteriormente convicto de ningún delito.” (Énfasis suplido.)

“See. 1031. Condiciones; convicción de un nuevo delito

“Durante el término de cualquier sentencia que haya sido suspendida, el acu-sado quedará sujeto a la autoridad del tribunal en que se impuso la sentencia, y el juez de dicho tribunal tendrá facultades para prescribir las condiciones para la sus-pensión de la sentencia, y, cuando esté convencido de la mala conducta del acusado, ordenar su arresto por el tiempo que falta para terminar su sentencia.
“Cuando una persona, la ejecución de cuya sentencia haya sido suspendida por virtud de las disposiciones de la see. 1030 de este título, sea convicta posteriormente de un nuevo delito, la suspensión de la primera sentencia será nula, y dicha persona deberá cumplir toda la sentencia o la parte de ella que no haya aún cumplido, ade-más de la sentencia que se le impusiere al ser declarada convicta por segunda vez.” (Énfasis suplido.) 34 L.P.R.A. see.-1031.


 Ley Núm. 259 de 3 de abril de 1946 (34 L.P.R.A. sees. 1026-1029).


 90 J.T.S. 10.